COLLOTON, Circuit Judge,
concurring in the judgment.
An administrative panel of this court previously denied the appellees’ motion to dismiss the appeal for lack of jurisdiction, see Order (Nov. 9, 2009), and that decision “is the law of the case, ordinarily to be adhered to in the absence of clear error or manifest injustice.” McCuen v. Am. Cas. Co., 946 F.2d 1401, 1403 (8th Cir.1991). Seeing no “clear error or manifest injustice” in the assertion of jurisdiction, and agreeing with the court’s analysis of the merits, I concur in the judgment.